Laughlin, J. (dissenting):
I am of opinion that the judgment should be affirmed. The recovery is for the sum of $178 and interest, being the amount exacted by the defendant from the plaintiffs for track storage charges at Melrose Junction, New York city, between the 1st day of November, 1907, and the 20th day of May, 1910, for cars loaded with freight shipped from points within the State and consigned to the plaintiffs at Melrose Junction, for periods during which, owing to weather conditions, the defendant was not entitled to receive, and has refunded, demurrage charges for the use of the cars for which the track storage charges were made.
The issues in the action were submitted for decision on the pleadings and facts stipulated. It appears that during the period in question the defendant had on file with the Public Service Commission tariff regulations, presumably filed pursuant to the provisions of section 28 of the Public Service Commissions Law (Laws of 1907, chap. 429; revised by Consol. Laws, chap. 48; Laws of 1910, chap. 480); that said tariff regulations by separate provisions prescribed per diem track storage charges for the use of the tracks by cars after a specified time for unloading, and per diem demurrage charges for the use of the cars during identically the same periods; but the *796demurrage regulations contained an exception to the effect that demurrage could not be charged “ When the condition of the weather during the prescribed free time is such as to make it impossible to employ men or teams in unloading cars without serious injury to freight. When shipments are frozen so as to prevent unloading during the prescribed free time, or when because of high water or snow drifts it is impossible to get to cars for unloading during the prescribed free time.” There was no similar exception in the track storage regulations. During the period in question the defendant charged the plaintiffs and they paid track storage charges aggregating $178 for the use of tracks for intrastate commerce contained in cars on which the defendant, pursuant to the provisions of the exception herein quoted, has refunded the demurrage charges.
In the month of May, 1911, the plaintiffs duly filed a complaint with the Public Service Commission, charging that the exaction of track storage charges by the defendant during the times when it was not entitled to demurrage charges on the same cars was unreasonable, unfair and unjust, and praying, among other things, that the Commission determine that such charges were unreasonable, unfair and unjust, and that it award reparation therefor. A complaint was also filed by the plaintiffs and others with the Interstate Commerce Commission with respect to like storage track charges on interstate commerce, and the Interstate Commerce Commission directed the defendant to incorporate in its tariff regulations an exception with respect to track storage charges identical with that with respect to demurrage charges; and this was done both with respect to the tariff regulations filed with the Interstate Commerce Commission and those filed with the Public Service Commission, and the amended tariff regulations of the defendant in this regard, both with respect to interstate and intrastate commerce, took effect on the 1st day of August, 1911. The Interstate Commerce Commission also determined that the exaction of track storage charges for the periods when the defendant was not entitled to demurrage charges was unreasonable and unjust, and it required the defendant to make reparation; and pursuant to the order of the Interstate Commerce Commission it has refunded to the plaintiffs such track *797storage charges on interstate commerce. (New York Central & Hudson River R. R. Co. v. Murphy, 224 Fed. Rep. 407.) The final action of the Public Service Commission on the complaint of the plaintiffs was not taken until the 5th day of December, 1912. The defendant in the meantime having been compelled by the Interstate Commerce Commission to change its tariff regulations, as already stated, with respect to interstate commerce, and having at the same time changed its tariff regulations with respect to intrastate commerce, as already stated, it was necessary for the Public Service Commission to require a change in the tariff regulations of the defendant filed with it, as it was authorized by section 49 of the Public Service Commissions Law to do, and doubtless would have done but for the action theretofore taken by the defendant in that regard. In these circumstances the action of the Public Service Commission in disposing of the complaint took the form of a resolution reciting, among other things, the facts herein stated and that the Commission had determined to follow the •rule laid down by the Interstate Commerce Commission in similar proceedings; and it, therefore, resolved that the complainants, the plaintiffs herein, were entitled to recover from the respondent, the defendant herein, the aggregate sum of $178, with varying amounts of interest computed at the rate of six per cent per annum on the amounts and from the dates therein specified “for and on account of exaction by respondent of unjust and unreasonable track "storage charges applied to carloads of freight delivered to complainants at Melrose Junction,” and that a copy of the resolution be served upon the complainants and respondent in that proceeding. The resolution was adopted by the unanimous vote of the three Commissioners present. This action of the Public Service Commission was, in effect, although not strictly in form, a determination that the exaction of the track storage charges in question by the defendant was unjust and unreasonable and constituted an order to- the carrier to make restitution to plaintiffs for the unjust and unreasonable exaction of these track storage charges. It is manifest that the track storage charges and demurrage charges stood in the same category from an equitable standpoint. The defendant made no attempt to *798review the determination of the Public Service Commission in this matter, but it refused to comply therewith by making reparation as directed. This action was then brought and the plaintiffs have recovered in accordance with the determination of the Public Service Commission with respect to the amount of the unjust and unreasonable exaction.
The learned counsel for the defendant contends that since its tariff regulations imposed the track storage charges, it was its duty to exact them, and that the existence of the tariff regulations gives rise to a conclusive presumption that they were just and reasonable. Section 33 of the Public Service Commissions Law, it is true, prohibits a carrier from charging more or less than is prescribed by its tariff schedules duly filed with the Commission. These track storage charges were, therefore, properly exacted by the defendant; but it does not follow that it is entitled to hold them, for at that time the Public Service Commission had not approved defendant’s tariff schedules, and when it came to consider them it determined that in this regard they were unreasonable and unjust. Thenceforth, defendant had no authority for withholding the money. Section 26 of the Public Service Commissions Law provides, among other things, that “ All charges made or demanded by any such corporation, person or common carrier for the transportation of passengers or property or for any service rendered or to be rendered in connection therewith, as defined in section two of this chapter, shall be just and reasonable and not more than allowed by law or by order of the Commission having jurisdiction and made as authorized by this chapter. Every unjust or unreasonable charge made or demanded for any such service or transportation of passengers or property or in connection therewith or in excess of that allowed by law or by order of the Commission is prohibited.” As I construe the provisions of section 26, they prohibit not only charges in excess of the amount allowed by law, which means the amount prescribed by the tariff regulations or schedules, but also charges which are unjust or unreasonable, even though they be in accordance with the tariff regulations or schedules which have not been approved by the Commission. Section 48 of the Public Service Commissions Law provides, *799among other things, as follows: “2. Complaints may he made to the proper Commission by any person or corporation aggrieved, by petition or complaint in writing setting forth any thing or act done or omitted to be done by any common carrier, railroad corporation or street railroad corporation in violation, or claimed to be in violation, of any provision of law or of the terms and conditions of its franchise or charter or of any order of the Commission. Upon the presentation of such a complaint the Commission shall cause a copy thereof to be forwarded to the person or corporation complained of, which may be accompanied by an order, directed to such person or corporation, requiring that the matters complained of be satisfied, or that the charges be answeréd in writing within a time to be specified by the Commission. If the person or corporation complained of shall make reparation for any injury alleged and shall cease to commit, or to permit, the violation of law, franchise or order charged in the complaint, and shall notify the Commission of that fact before the time allowed for answer, the Commission need take no further action upon the charges. If, however, the charges contained in such petition be not thus satisfied, and it shall appear to the Commission that there are reasonable grounds therefor, it shall investigate such charges in such manner and by such means as it shall deem proper, and take such action within its powers as the facts justify.
“ 3. Whenever either Commission shall investigate any matter complained of by any person or corporation aggrieved by any act or omission of a common carrier, railroad corporation or street railroad corporation under this section it shall be its duty to make and file an order either dismissing the petition or complaint or directing the common carrier, railroad corporation or street railroad corporation complained of to satisfy the cause of complaint in whole or to the extent which the Commission may specify and require.”
The provisions of section 49, to which reference has already been made, authorize the Commission, after a hearing upon its own motion or upon a complaint with respect to unjust or unreasonable charges, to determine the rates to be thereafter charged. (See, also, Laws of 1911, chap. 546, amdg. said § 49.) It is manifest that the provisions of this section are to *800be read in the light of those contained in section 48, which provide who may make a complaint to the Public Service Commission and how it shall be made. I am of opinion that authority was conferred upon the Commission by the provisions of section 48 of the Public Service Commissions Law herein quoted to determine on the complaint of the plaintiffs whether the charges exacted by the defendant for track storage pursuant to its tariff regulations were just and reasonable, and upon the Commission’s determining that the charges were unjust and unreasonable, it was authorized to order the defendant to make reparation by refunding the amount exacted in excess of the amount found to be just and reasonable. That is what the Commission undertook to do. The Public Service Commission.is not given power to enforce its own decrees, but section 40 of the Public Service Commissions Law renders a carrier liable to the party aggrieved “for all loss, damage or injury ” caused by or resulting from its failure to comply with >. an order of the Commission. It seems to me that the Legislature plainly contemplated that the Commission might in such case, after determining' that the charges exacted were unjust and unreasonable, require the carrier to make restitution, and that upon its failure to comply with the order of the Commission, the plaintiffs were entitled to maintain this action to recover for the loss or "damage they sustained thereby. It is plain, I think, that it was not intended that the court in such an action should determine the question as to whether the charges were just and reasonable, for in the absence of a violation of some provision of constitutional law, tariff rates and regulations fall peculiarly within the province of the Legislature and its agent, the Public Service Commission. The determination of the Commission on those points, therefore, was properly taken as a basis for this action.
It is conceded that the Interstate Commerce Commission, under the Interstate Commerce Act, has jurisdiction not only to require a reduction of charges prescribed in tariff regulations or schedules filed, but to require that the carrier refund unjust and unreasonable charges made in accordance with the tariff regulations or schedules; but it is claimed that such authority has not been conferred on the Public Service Com*801mission. The Interstate Commerce Act had been enacted prior to the enactment of the Public Service Commissions Law, and it is fairly to be inferred that those who drafted the Public Service Commissions Law were familiar with its provisions. Many of the provisions of the Public Service Commissions Law are identical with those of the Interstate Commerce Act, and it is manifest that in the main the Interstate Commerce Act was followed in drafting the Public Service Commissions Law. On the points upon which this case depends, I think there is no difference, excepting immaterial differences in phraseology, between the provisions of the Interstate Commerce Act and those of the Public Service Commissions Law. Under each the tariff regulations or schedules are filed by the carrier in the first instance without approval by the Commission. (Interstate Commerce Act [24 U. S. Stat. at Large, 380, 381], § 6, as amd. by 34 id. 586, 587, § 2, and 36 id. 548, § 9; 4 U. S. Comp. Stat. 1913, § 8569, p. 3829; Pub. Serv. Comm. Law, § 28.) Under each the carrier is required, while the schedules are in force, to exact charges in accordance therewith. (Interstate Commerce Act, § 6, as amd. supra; 4 U. S. Comp. Stat. 1913, § 8569, pp. 3830, 3831; Pub. Serv. Comm. Law, § 33.) There is in the Interstate Commerce Act a provision corresponding to the provisions of section 26 of the Public Service Commissions Law, making all unjust and unreasonable charges imposed by the carrier illegal. (Interstate Commerce Act [24 U. S. Stat. at Large, 379], § 1, as amd. by 34 id. 584, § 1, and 36 id. 544, 545, § 7; 4 U. S. Comp. Stat. 1913, § 8563, pp. 3818, 3819.) Both acts contain somewhat similar provisions empowering the respective Commissions to entertain complaints and to award restitution. (Interstate Commerce Act [24 U. S. Stat. at Large, 383, 384], § 13, as amd. by 36 id. 550, § 11; Id. § 14, as amd. by 34 id. 589, § 3; Id. § 16, as amd. by 34 id. 590, § 5, and 36 id. 554, § 13; 4 U.- S. Comp. Stat. 1913, §§ 8581, 8582, 8584, pp. 3849, 3851, 3857, 3858; Pub. Serv. Comm. Law, § 48.) Section 14 of the Interstate Commerce Act (as amd. supra) contemplates that the Commission may award damages as a result of its determination with respect to a complaint filed, while section 48 of the Public Serv*802ice Commissions Law provides that if " reparation ” be not made, and cause therefor be shown, the Commission shall make an order requiring the carrier to “ satisfy the cause of complaint in whole or to the extent which the Commission may specify and require.” The phraseology of section 40 of the Public Service Commissions Law, giving a right of action against a carrier for its failure to comply with an order of the Commission, is quite similar to that of section 8 of the Interstate Commerce Act, giving a right of action. (Interstate Commerce Act [24 U. S. Stat. at Large, 382], § 8; 4 U. S. Comp. Stat. 1913, § 8512, p. 3838.) Both acts are similar with respect to conferring authority on the respective Commissions to require a carrier to change its tariff regulations or schedules for the future. (Interstate Commerce Act [24 U. S. Stat. at Large, 384], § 15, as amd. by 34 id. 589, § 4, and 36 id. 551, § 12; 4 U. S. Comp. Stat. 1913, § 8583, p. 3852; Pub. Serv. Comm. Law, § 49.) Since it is conceded and appears to be well settled that the Interstate Commerce Commission is authorized to direct a refund of unjust and unreasonable charges, although imposed in accordance with tariff regulations or schedules in force at the time which it was the duty of the carrier to follow, I am of opinion that like authority is vested in the Public Service Commission, and that it was the duty of the defendant to comply with the order directing restitution. I, therefore, vote for affirmance.
Judgment reversed, with costs, and complaint dismissed, with costs. Order to be settled on notice.